UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 24, 2017 TRACON Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36818 34-2037594 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4350 La Jolla Village Drive, Suite 800 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 550-0780 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item8.01 Other Events. On February 22, 2017, TRACON Pharmaceuticals,Inc. (the “Company”) entered into a Manufacturing Agreement (the “Manufacturing Agreement”) with Lonza Biologics Tuas Pte Ltd (“Lonza”), for the long term manufacture and supply of TRC105, the Company’s lead drug product candidate.On May 24, 2017, the Company and Lonza entered into Amendment No. 1 to the Manufacturing Agreement (the “Amendment”) to define certain specifications and territories as required by the Manufacturing Agreement. The foregoing is only a summary of the provisions of the Amendment and is qualified in its entirety by the terms of the Amendment, a copy of which is attached as Exhibit 99.1 hereto. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Amendment No. 1 to the Manufacturing Agreement between Lonza Biologics Tuas Pte Ltd and TRACON Pharmaceuticals, Inc. dated May 24, 2017. SIGNATURES
